MEMORANDUM OPINION
                                             No. 04-11-00737-CV

                                 IN RE Juan and Blanca VERASTIGUE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 19, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 10, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-14111, styled Juan Verastigue and Blanca Verastigue, pending
in the 37th Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann presiding. However,
the order complained of was signed by the Honorable Janet Littlejohn, presiding judge of the 150th Judicial District
Court, Bexar County, Texas.